                Case 20-22980-AJC        Doc 80     Filed 08/20/21     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


In re:                                            CASE NO. 20-22980-AJC

Julio C. Chirino,
                                                  CHAPTER 13
                       Debtor.

                       RESPONSE OF SCOLOPAX, LLC TO DEBTOR'S
                             OBJECTION TO CLAIM 13-1

         Scolopax, LLC, (“Scolopax”) by and through its attorney, responds (the “Response”) to

Julio C. Chirino (the “Debtor”) objection (the “Objection”) to Scolopax’ Claim 13-1 (the

“Claim”) as follows:

         1.     Freedom Truck Finance is the original creditor of the account that was sold and is

now owned by Scolopax.

         2.     The Debtor filed bankruptcy on November 30, 2020. Their petition included on

Schedule F an account for Freedom Truck Finance.

         3.     On February 5, 2021, Scolopax, filed the Claim in the amount of $3,801.73.

         4.     On December 7, 2015, Debtor filed an objection to the Claim on the grounds that

insufficient documentation and that the Debtor claim no knowledge of debt or creditor. See -

Docket No. 79.

         5.     The proof of claim should have been filed as a secured proof of claim, not an

unsecured proof of claim. The Proof of Claim will be amended to reflect secured proof of claim

on a 2014 Kenworth with a vin number of 1XKYD49X2EJ404471.

         6.     “According to the Eleventh Circuit Court of Appeals, an amended claim should

be ‘freely’ allowed where the purpose is to cure a defect in the claim as originally filed, to
               Case 20-22980-AJC         Doc 80      Filed 08/20/21   Page 2 of 3




describe the claim with greater particularity or to plead a new theory of recovery on the facts set

forth in the original claim.’” In re Winters, 380 B.R. 855, 858 (Bankr. M.D.Fla. 2007).

       7.      The proof of claim will be amended to provide the complete chain of assignments

which will demonstrate Scolopax standing to bring the Claim and its secured status.

       WHEREFORE, Scolopax, LLC respectfully requests this Court deny the Objection filed

by the Debtor, grant leave to amend the proof of claim as outlined above, and for such other and

further relief as the Court deems just and proper.


Dated: August 20, 2021                     Respectfully Submitted,


                                          /s/ Toni Townsend
                                          Toni Townsend, Bar. No. 1022285
                                          McCalla Raymer Leibert Pierce LLC
                                          110 S.E. 6th Street, Suite 2400
                                          Fort Lauderdale, FL33301
                                          Telephone: (312) 476-5174
                                          Email: Toni.Townsend@mccalla.com
               Case 20-22980-AJC      Doc 80     Filed 08/20/21    Page 3 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


In re:                                         CASE NO. 20-22980-AJC

Julio C. Chirino,
                                               CHAPTER 13
                      Debtor.

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, pursuant to Local Rule 9076-1, on August 20, 2021 a copy of
the Response to Objection to Claim was sent to the following parties through the Court’s
electronic transmission facilities. As of August 20, 2021 the following parties are Electronic
Filing Users:

Nancy K. Neidich, Trustee
Robert Sanchez, Esq, Attorney for Debtor
Office of the US Trustee, U.S. Trustee

By First Class Mail to:

Julio C. Chirino
870 W. 53rd Street
Hialeah, FL 33012-2417

Dated: August 20, 2021                  Respectfully Submitted,


                                       /s/ Toni Townsend
                                       Toni Townsend
                                       McCalla Raymer Leibert Pierce LLC
                                       110 S.E. 6th Street, Suite 2400
                                       Fort Lauderdale, FL33301
                                       Telephone: (312) 476-5174
                                       Email: Toni.Townsend@mccalla.com
